Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the appeal conference held on January 10, 2022, it was determined that the applicant’s arguments regarding the 112 lack of enablement rejection were convincing. 
During a telephone call, the applicant clarified that in the limitations at lines 13-15 of claim 35 that it was both the first filter material and the paper wrapping material that are extending longitudinally outward of the heat generation member at the lighting end. The examiner determined that this feature encompassed allowable subject matter.
Closest prior art documents are Litzinger (US 4,924,886), Serrano (US 4,966,171), Nichols (US 4,981,522), Ehrman (US 5,240,012) and Serrano (US 5,345,951).
Although Litzinger teaches an elongate smoking article having a mouth end portion, tobacco portion, heat generation portion, paper wrapping that extends longitudinally outward of the heat generation member, and a filter material; Litzinger does not teach or suggest the filter material extending longitudinally outward of the heat generation member or a heat conducting material.
Although Serrano US 4,966,171 teaches an elongate smoking article having a mouth end portion, tobacco portion, heat generation portion, paper wrapping that extends longitudinally outward of the heat generation member, and a filter material; 
Although Nichols teaches an elongate smoking article having a mouth end portion, tobacco portion, heat generation portion, paper wrapping that extends longitudinally outward of the heat generation member, and a filter material; Nichols does not teach or suggest the filter material extending longitudinally outward of the heat generation member or a heat conducting material.
Although Ehrman teaches an elongate smoking article having a mouth end portion, tobacco portion, heat generation portion, paper wrapping that extends longitudinally outward of the heat generation member, and a filter material; Ehrman does not teach or suggest the filter material extending longitudinally outward of the heat generation member or that the filter is engaged with an interior surface of the paper wrapping material. Additionally, Ehrman does not teach or suggest a heat conducting material.
Although Serrano US 5,345,951 teaches an elongate smoking article having a mouth end portion, tobacco portion, heat generation portion, paper wrapping that extends longitudinally outward of the heat generation member, and a filter material; Serrano does not teach or suggest the filter material extending longitudinally outward of the heat generation member or a heat conducting material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741